        Case 1:18-cv-03456-AJN-GWG Document 108 Filed 04/27/20 Page 1 of 1
                                PARKER HANSKI LLC
                                    40 WORTH STREET, 10TH FLOOR
                                     NEW YORK, NEW YORK 10013
                                        PHONE: 212.248.7400                                  4/27/2020
                                        FAX:   212.248.5600
                                     Contact@ParkerHanski.com

                                                               April 21, 2020
   Via ECF
   The Honorable Alison J. Nathan
   United States District Judge
   Southern District of New York

          Re:     Dedra De La Rosa v. Aspenly Co. LLC and Pure Green NYC 8th Street Corp

                  Docket No. 1:18-cv-03456 (AJN)(GWG)

   Dear Judge Nathan:

           We represent the plaintiff in the above-entitled action. Pursuant to Your Honor's Order,
   the parties hereby propose the following dates for trial: any day during the week of November
   16, 2020 as well as December 2, 3 or 4 of 2020. Thank you for your time and attention to this
   matter. With kindest regards, I am

                                                        very truly yours,
A jury trial is hereby scheduled for three days
beginning on December 2, 2020. Furthermore, a                /s/
final pre-trial conference is hereby scheduled for      Glen H. Parker, Esq.
November 13, 2020 at 11:00 a.m.
SO ORERED.



                                       SO ORDERED.        4/27/20




                                       Alison J. Nathan, U.S.D.J.
